Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
1) Figures 1-6 (socket with manual actuator and cord)
2) Figures 7-9 (Socket with compression band)
3) Figures 10-11 (Socket with inflatable bladders)
4) Figures 12-13 (Socket with vacuum coupler) 

The species are independent or distinct because each socket uses a form of suspension to keep the socket on the residual limb. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  
A telephone call was made to David Kerr on 6/17/2021 and claims 66-76 directed to inflatable bladders (species 3) were elected WITHOUT traverse. 
Accordingly claims 77-88 are withdrawn from consideration.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 71 is/are objected to because of the following informalities:  
In regard to claim 71, “wireless-enable application” should be “wireless enabled application” for proper grammar.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68-71, 76 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 68, “said pump comprises a pump” is unclear.  Are there two pumps?  As best understood by the examiner this is interpreted as one pump not two.  Please use consistent antecedent basis throughout the claims.
In regard to claim 69, it is unclear if “a pump” is the same as “the pump”.  Please use consistent antecedent basis throughout.  As best understood by the examiner this is interpreted as the same pump.
In regard to claim 70, “a pump” in line 2 of the claim is unclear.  Is this the same pump or a second pump?  Please check for proper antecedent basis throughout.  Since the application does not appear to include two pumps, this will be interpreted as best understood to be the same pump.  Further, it is unclear how the application can run when a controller or processor is not included.  The claim also appears to be missing words.  “pump responsive to an inflation actuator and a deflation actuator comprises a pump”.  What comprises the pump?  The pump or the actuator?  Please proofread the claim.
In regard to claim 71, the claim language makes it unclear whether the sensor or wireless application is on the portable computer device.  From the instant disclosure it appears the application is what is on the portable computer device.  The examiner suggests correcting the claim by amending the claim to state “responsive to a sensor and operable on a portable computer device”.    Further, it is unclear if “a sensor” is the same sensor or an additional sensor?    As best understood by the examiner all instances of “a sensor” are interpreted as the same sensor.
In regard to claim 76, it is unclear if “said inflatable bladder” is the same or an additional bladder to “an inflatable bladder”?  As best understood by the examiner all instances of “inflatable bladder” are interpreted as the same sensor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 66-67 and 75 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galea(2012/0271433A1).

In regard to claim 66, Galea discloses an adjustable disarticulated compression socket comprising: 
- a socket frame 12 configured to secure a residual limb (fig 4);
 - a plurality (defined as two or more) of compression apertures (holes through which bladders fit, see fig 2-3, bladders inside to outside of socket) on said socket frame 12 (see fig 4);
 - a disarticulated compression 26, 30 insert positioned within each of said compression apertures (holes through which bladders fig, fig 2-3); and 
- a pump [0028] configured to be in fluid communication with one or more inflatable bladders coupled with at least one of said disarticulated compression insert positioned within each of said compression apertures [0028: via 46],
 and wherein inflation of said one or more inflatable bladders 26, 30 causes the coordinated inward compression securing said residual limb within said socket frame. (fig 3, 5, [0028])
In regard to claim 67, Galea discloses the adjustable disarticulated compression socket of claim 66 and further discloses a tube 44,46 coupling said pump [0028] with the one or more inflatable bladders 26,30 (fig 2).
In regard to claim 75, Galea discloses the adjustable disarticulated compression socket of claim 66 wherein said socket frame 12 configured to secure a residual limb comprises a socket frame selected from the group consisting of: 
transfemoral socket frame; a transhumeral socket frame; a transradial socket frame; a transtibial socket frame (fig 2); a symes socket frame; a hip disarticulation socket frame; a knee disarticulation socket frame; and a wrist disarticulation socket frame.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 74, 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galea (2012/0271433A1).

In regard to claim 74, Galea meets the claim limitations as discussed in the rejection of claim 66 but remains silent to the amount of reduction in volume.  It has been held that a mere optimization of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  The amount of compression is a result effective variable with more compression resulting in a more stable socket and less compression allowing more volume fluctuation and comfort.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to allow a 5% reduction in the volume of the residual limb interface.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.06
In regard to claim 76, Galea discloses the adjustable disarticulated compression socket of claim 66.  However, Galea remains silent to the size of the bladders.
It has been held that a mere change in size or optimization of size, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art to have an inflatable bladder that may extend between 14 and 4 inches since every person’s residual limb size varies and the bladders are contoured to the anatomy.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04, 06
Claims 68-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galea(2012/0271433A1) in view of Streeter (2012/0296247A1).

In regard to claim 68, Galea meets the claim limitations as discussed in the rejection of claim 67 and further teaches a pump [0028] but does not provide details about the pump.  
 Streeter teaches said pump comprises a pump responsive to an inflation actuator and a deflation actuator. [0132]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the pump of Streeter in place of the pump of Galea because the pump of Streeter allows individual bladder adjustment via a manifold [0132] and allows deflation in case of overfilling of bladders.
In regard to claim 69, Galea meets the claim limitations a discussed in the rejection of claim 68.  Streeter further teaches said pump responsive to an inflation actuator and a deflation actuator comprises a pump manually responsive to an inflation actuator and a deflation actuator. (fig 16: manual pump; inflation or deflation determined via valve [0132])
In regard to claim 70, Galea meets the claim limitations as discussed in the rejection of claim 68 and further teaches a pump [0028] responsive through an application responsive to a sensor [0028: control subsystem 88 coupled to sensors 70-76].  
However, Galea does not teach the details of the pump as claimed.
 Streeter further teaches said pump responsive to an inflation actuator and a deflation actuator comprises a pump responsive to an inflation actuator and a deflation actuator through an application responsive to a sensor. [0132]

Claims 72-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Galea(2012/0271433A1) in view of Schmidt (2010/0042227A1).

In regard to claims 72-73, Galea teaches the adjustable disarticulated compression socket of claim 66 but does not teach the release channels.
Schmidt teaches a plurality (two or more) of release channels (11, 12) comprising release apertures configured to accommodate soft tissue expansion of said residual limb when said disarticulated compression inserts are compressed to secure said residual limb within said socket frame.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Schmidt’s release channels in the invention of Galea because the cutouts save weight and material [0039].

Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galea(2012/0271433A1) in view of Streeter (2012/0296247A1) and further in view of Bisbee (9345591B2).

In regard to claim 71, Galea meets the claim limitations as discussed in the rejection of claim 70 and does not teach the application responsive to a sensor is wireless or on a portable computer device.
Bisbee teaches said application responsive to a sensor comprises a wireless-enable application responsive to a sensor operable on a portable computer device. (320, fig 1)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Bisbee’s portable computer device and wireless enabled application with the invention of Galea because it allows the prosthetic to be easily configured and reprogrammed or adjusted (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIE L BAHENA/           Primary Examiner, Art Unit 3774